Smith, J.
(dissenting):
I cannot concur in the. opinion of Mr. Justice Edwards. The Legislature clearly had authority to legalize the contract, and such legalizing act in no way infringed upon any constitutional limitation. Had the contract read that it “ shall inure to the benefit of and be binding upon its successors and assigns and to any company £ into which5 it may hereafter be merged or consolidated,” the. conclusion *333of Mr. Justice Edwards might be claimed to be the logical intendment of such a provision. The expression, however, “ with which it may be hereafter merged or consolidated,” to my mind clearly points to any independent company with which the Binghamton Street Railroad Company shall be consolidated.
The obligations as well as the benefits under the contract follow to the Court Street and East End Railroad Company. That company and its successors are compelled to pay one-fifth of the cost of paving between the tracks for all time, even though the ■Legislature should repeal the general provision requiring street railroad companies to pave between their tracks. In this view it is not improbable that it was the intention of the parties to include within the contract any street railroad company with which the Binghamton Street Railroad Company might be consolidated.
The city of Binghamton is not here complaining of this contract. •The court is not requested to grant equitable relief from its provisions. The sole question is as to its legal interpretation, and the specific provision of the contract seems to me to leave no room, for oral evidence or speculation as to what may have been the intention of the parties.
I, therefore, concur with the conclusion of the learned court below.
Judgment reversed and new trial granted, with costs to appellant to abide event.